IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-92,964-01


                        EX PARTE LAMARCUS TURNER, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. D-1-DC-14-300921-A IN THE 147TH DISTRICT COURT
                            FROM TRAVIS COUNTY


       Per curiam. YEARY , J., filed a dissenting opinion in which KELLER , P.J., joined only
as to Part I. KEEL, AND SLAUGHTER , JJ. dissented.

                                           OPINION

       Applicant pleaded guilty to possession of a controlled substance with intent to deliver cocaine

and was sentenced to ten years’ imprisonment pursuant to a plea bargain. He did not appeal his

conviction. Applicant filed this application for a writ of habeas corpus in the county of conviction,

and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that his plea was involuntary because new scientific evidence reveals that

inconclusive and unreliable DNA evidence was relied upon to secure his plea. The State and the

habeas court both agree that he is entitled to relief on the basis of Texas Code of Criminal Procedure

Article 11.073 and an involuntary plea.
                                                                                                  2

       We agree. Relief is granted. Brady v. United States, 397 U.S. 742 (1970); TEX . CODE CRIM .

PROC. art. 11.073. The judgment in cause number D-1-DC-14-300921 in the 147th District Court

of Travis County is set aside, and Applicant is remanded to the custody of the Sheriff of Travis

County to answer the charges as set out in the indictment. The trial court shall issue any necessary

bench warrant within ten days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: December 15, 2021
Do not publish